TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                        JUDGMENT RENDERED JANUARY 23, 2020



                                       NO. 03-18-00229-CV


                              Field G. Harrison, D.D.S., Appellant

                                                  v.

                       Texas State Board of Dental Examiners, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
           AFFIRMED IN PART, REVERSED AND REMANDED IN PART --
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 19, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment that affirms the

Board’s sanctions against Harrison, affirms the remainder of the district court’s judgment, and

remands the case to the trial court with instructions to remand the case to the Board for further

reconsideration of sanctions against Harrison. On remand, the Board is limited to exercising its

discretion on the assessment of sanctions against Harrison consistent with this opinion. Appellee

shall pay all costs relating to this appeal, both in this Court and in the court below.